department of the treasury brooklyn ny internal_revenue_service date date number release date uil ein -------------- person to contact---------------------- ------------------------------------------------ identification_number ----------- ------------------------------------------------------contact telephone number ------------------ ------ ------------------------------------------------------in reply refer to te_ge review staff dear ---------------- this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons ----------------------------------------------------- fails to meet the requirement for exemption under sec_501 sec_1_501_c_8_-1 of the income_tax regulations defines a fraternal beneficiary society order or association as one that operates under the lodge_system or operates for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to members of such society order or association or their dependents as a result of a recent audit of your organization's activities and form_990 for the period ended ----------------------- it was determined that you are primarily engaged in the conduct of bingo which is a non-fraternal activity all fraternal activities and payments were determined to have ceased that year as well based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective date you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after ----------- ------------------------ you have executed the form 6018-a agreeing to this revocation you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the 15th day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter r c johnson director eo examinations sincerely yours o r m 886a name of taxpayer - - departmenr of rhe treasury - internal revenue serv ce explanation of items schedule no or exhibit year petiod ended issue should code irc as an organization described in sec_50 c be revoked for all years beginning on or after under sec_501 a of the internal revenue facts organized as exempt under irc s01 c with deductibility of contributions under sec_170 the organization is included in a group exemption number of the is a c fraternal association the association was was formed for fraternal patriotic historical and educational_purposes to preserve and strengthen comradeship among its members to assist worthy comrades to perpetuate the memory and history of our dead to assist their widows and orphans to maintain true allegiance to the government of the united_states and fidelity to its constitution and laws to provide for the care and welfare of its aged decrepit indigent and sick inembers and for the education support welfare and relief of the needy wives widows mother s sisters and children of members of such cornoration subject_to such restrictions as are now or inay hereafter be imposed by thr - _ __- - - - - drafted bylaws and operates in accordance with the constitution and bylaws of the national organization as well membership is restricted as provid ed by the constitution and bylaws of the national organization to individuals who are over the age of and under the age of there were no levels of membership members must be of good moral character sound body and mind and a believer of the supreme being or great spirit must have reputable means of support and have resided within the reservation six moons prior to submitting the application - - - - - - - - - - - - was examined for the year ending he organization has filed form_990 for the year under examination as of membership was verified by reviewing the membership register and reports-to the these forms were reviewed to verify that the member qualified for membership in the had members the per the guidelines set forth by the the residential requirements of six moons residing on the reservation to qualify for membership set forth by the in the organization was verified via the residence records that were a part of the membership application the applicants are required to provide proof of residence with the application therefore it can be stated the organization had qualified members form_8 - a e v - department of the masury - internal_revenue_service page -1- form 886a name of taxpayer deparrment of the treasury- internal_revenue_service explanation of items schedule no or exhtbit year period ended as no facility the monthly meetings are held in a bingo hafi which was leased by the organization to conduct the operation of bingo sessions the facility is not used exclusively by thc several other organizations for the same purpose the bingo hall has a snack bar operated by a member of one of the other organizations conducting bingo the operating of the snack bar is not associated witl it is leased by during the year under examination the organization prepared ledgers of the bingo income and i also prepared state expenses entitled gl for the bingo quarterly reports which matched the income and expenses reported by the organization on the return and the gl for bingo the organization did not maintain copies of any other reports or records if revocation had not been proposed organization would be eligible for an inadequate records notice the organization appeared to engage in fraternal activities in past years the primary activities of the organization in more recent years were the conduct of bingo the fraternal activity ceased in revoked and has since not engaged in any other activity fraternal or otherwise the organization had its bingo license in the year the purpose of the organization as started in the bylaws include formed for fraternal patriotic historical and educational_purposes to preserve and strengthen comradeship among its members to assist worthy comrades to perpetuate the memory and history of our dead to assist their widows and orphans to maintain true allegiance to the government of the united_states and fidelity to its constitution and laws to provide for the care and welfare of its aged decrepit indigent and sick members and for the education support welfare and relief of the needy wives widows mothers sisters and children of members of such corporation the records of the organization showed no payments in support of the members or widow or orphans the organization is no longer operating and therefore should be revoked as of law argument sec_50 c must be domestic that is it must be formed in the united_states see sec_7701 the net_earnings must be devoted exclusively to fraternal purposes or to purposes that would be considered exempt purposes under sec_50 c the organization must be fraternal and operating_under_the_lodge_system provide for the payment of life sick accident or other_benefits the court in 74_f_775 8' cir summed up the nature of a fraternal society as follow - e v department of the yreasuty - internal_revenue_service page -2- form 886a name of taxpayer - department of the tmasury- internal revenue senice explanation of items schedule no or exhibit year peiod ended even if the member of an organization enjoys a common tie or goal the organization does not serve a fraternal purpose unless its members engage in fraternal activities the court in and reading relief association v commissioner 4_bta_7 cited rituals ceremonial and regalia as evidence of a fraternal purpose social activities are another common element of fraternal organizations a katernal society would be one whose members have adopted the same or very similar calling avocation or profession or who are working in union to accomplish some worthy objective and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged it is a well known fact that there are at the present time many voluntary or incorporated societies which are made up exclusively of persons engaged in the same avocation as a general_rule such associations have been formed for the purpose of promoting the social moral and intellectual welfare of the members of such association and their families as well as for advancing their interests in other ways and other respects many of these associations make a practice of assisting their sick and disabled members and of extending substantial aid to the families of deceased members their work is at the same time of a fraternal character because they aim to improve the condition of a class of persons who are engaged in a cominon pursuit and to unite them by a stronger bond of sympathy and interest a fraternal society that is described in irc so c x by virtue of engaging in fraternal activities may not than engage in unlimited non fraternal activities and still maintain its exempt status the non-fraternal activity of a fraternal society will result in the organization's loss of exemption status unless the organization remains primarily engaged in fraternal activities gcm date taxpayer's position the organization is not engaged in any activity therefore we agree to the revocation governments position the organization did not carry on the required activities to maintain exemption conclusion the organization failed to substantially engage in fraternal activities the organization engaged primarily in the conduct of bingo which is a non-fraternal activity therefore the organization must be revoked as o he organization agreed to revocation as indicated by their signing form_60 consent to proposed action on revoked 'he organization shall be form_8 - a e v depariment of the t a s u x y - internal_revenue_service page -3- o r m 886a name of taxpayer - department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year peiiod ended the organization was informed of the form_1 filing requirement as a result of the revocation of the organization the organization agreed to file forms for year md forward department of the xtasuxy - internal revenue semce page -4-
